Title: To Benjamin Franklin from François-Pierre de Vauquelin de Boisroger, 20 September 1778
From: Boisroger, François-Pierre de Vauquelin de
To: Franklin, Benjamin


Sir
the 20th. 7 r. 1778 au Château du Boisroger par Noyer menars
Mr. St pierre a gentleman of this province was possessed of a plantation wich he had Called New bordeaux Seated in the Meridional Caroline upon the Side of a river wich discharge itself into the Savanah, and there he had been Killed by the indians about two years agone. His heirs who Live at Caën, had Consented to give up all their rigths in My behalf. But I have not Ventured conclude that bargain, without knowing if the United States of america would allow the title of fellow Citizen to a french man. I have almost all my own, in my pocket book, Like as the greatest part of the other french protestants, and if the plantation above mentioned Does not fit me, my purpose were in that Case, to purchase another estate, according to my moderate fortune, if I Could hope increase it after wards, by ground’s Comissions from the Congres. But as I should, overall, be pleased, to prove Serviceable to the States, I Should think myself much more happy, if I Could be both tiller and military. Therefore I have the honour to Lay before you, Sir, that I have Served ten years officer in the regiment of Metz Royal artillery. Having Left that Service after my mother’s Decease, I entered at that time, into the Light horses of the King’s guards, by reform of wich I am Now without business. I have got hitherto the main Knowledge Necessary to the Officers of the Navy or artillery, even to a Naturalist, and tho’ I am but thirty three years old, I know your Learned theory of electricity, Long Ago. I will Delay to buy the inheritence of mr. St. pierre, till I have received your answer. If you grant me your protection, Sir, by the Congres, I might embark, when I can do it with any Safety. Previously I Shall have the honour of Shewing you, plain proofs, of my Service, behaviour, birth or nobility. I pray you Sir to be indulgent to my importunity and to the mistakes wich I have, maybe, Done in a tongue, wich I have begun to Study these five months, alone and without master. I am with Respect Sir, Your most humble and most obedient Servant
DE Vauquelin DE BOISROGER
 
Notation: Vauquelin de boisroger to be answer’d
Endorsed: Offr. au Chateau Du Boiroger 20 7bre 1778.
